DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim amendments filed on 09/29/2021. As directed by the amendment: claims 28-29, and 51-54 have been amended; and claims 62-63 have been added. Thus, claims 1-63 are presently pending in this application. 
Applicant’s amendments to claims 28-29 and 51-54 are sufficient to overcome Examiner’s rejection under 35 U.S.C. § 112 and are therefore withdrawn.
Allowable Subject Matter
Claim(s) 1-63 is/are allowed.
Examiner’s statement of reasons for allowance are presented in Final Office Action mailed 29 June 2021.
Newly added Claims 62 and 63 are allowable as they depend from allowable claims 28 and 51 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.I./Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783